United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2107
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Carlos Alvarez Hernandez, also known *
as Carlos Juan Sanchez Hernandez,     *
also known as Juan Carlos Sanchez     *
Hernandez,                            *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: January 14, 2008
                                Filed: March 10, 2008
                                 ___________

Before WOLLMAN and SMITH, Circuit Judges, and GRITZNER,1 District Judge.
                          ___________

SMITH, Circuit Judge.

      Carlos Hernandez pleaded guilty, pursuant to a plea agreement, to possessing
more than 50 grams of methamphetamine with intent to distribute, in violation of 21




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa, sitting by designation.
U.S.C. §§ 841(a)(1) and (b)(1)(B). The district court2 sentenced Hernandez to 121
months' imprisonment. Hernandez appeals the sentence as unreasonable. We affirm.

                                  I. Background
       Minnesota law enforcement officers arrested an individual for possession of
crystal methamphetamine. The arrestee subsequently became a confidential informant
(CI) and agreed to contact his drug source to set up a controlled purchase of
methamphetamine. The CI telephoned his source, "El Don," and requested one pound
of methamphetamine. El Don agreed to deliver the requested drugs to the CI. After
waiting, the CI called El Don again to check on the progress of the delivery, and El
Don informed the CI that he had sent a drug courier. Shortly thereafter, Carlos
Hernandez—the appellant—arrived at the designated delivery location carrying a
plastic bag containing one pound of crystal methamphetamine.

       Hernandez was arrested and charged with possessing more than 50 grams of
methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B). Hernandez pleaded guilty to the charge, pursuant to a plea agreement that
anticipated a possible Guidelines range of 121 to 151 months' imprisonment.
Hernandez's presentence investigation report (PSR) calculated the same Guidelines
range as the parties' plea agreement.

       At sentencing, the district court adopted the PSR's 121 to 151 months
Guidelines range and sentenced Hernandez to 121 months' imprisonment. In imposing
this sentence, the district court stated:

      In determining what sentence to impose I have carefully considered all
      of the factors described in 18 U.S.C. § 3553(a), I have started with and
      I have given substantial weight to the United States Sentencing

      2
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-
      Guidelines and the policy statements issued by the United States
      Sentencing Commission.

      I recognize that under United States v. Booker those guidelines and
      statements are not binding on me, but are instead effectively advisory.

      At the same time the guidelines must be considered under 3553(a)(4) and
      the statements must be considered under 3553(a)(5). Giving weight to
      the guidelines and statements also furthers the goal of 3553(a)(6) to
      avoid unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct.

      In addition to considering the sentencing guidelines and policy
      statements, I have also considered the other factors described in 3553(a),
      including the need for the sentence to be sufficient but not greater than
      necessary to comply with the purposes set forth in 3553(a)(2).

      I find that the sentence imposed on Mr. Hernandez is reasonable in light
      of the factors described in 3553(a), including the nature of the offense,
      the history and characteristics of the Defendant, the need to promote
      respect for the laws of the United States, the need to deter similar
      conduct in the future by Mr. Hernandez and others, and the need to
      provide a just sentence that is similar to the sentences received by
      defendants with similar records who have been found guilty of similar
      conduct.

      I also note that this sentence is within the range recommended by the
      sentencing guidelines. None of the 3553(a) factors persuades this Court
      that a sentence outside of the guidelines is warranted. There is nothing
      particularly unusual about the circumstances of this case that would take
      it outside of the guidelines range.

Sent. Tr. at 13–14.

       Hernandez appeals, arguing that his sentence was unreasonable because the
district court did not adequately consider the 18 U.S.C. § 3553(a) factors and that the

                                         -3-
court erroneously applied a presumption of reasonableness to his Guidelines range in
determining his sentence.

                                      II. Discussion
       "We review a challenge to the reasonableness of a sentence for abuse of
discretion." United States v. Jones, 509 F.3d 911, 913 (8th Cir. 2007). A sentencing
court abuses its discretion "when it fails to consider a relevant factor, gives significant
weight to an irrelevant or improper factor, or considers only appropriate factors but
nevertheless commits a clear error of judgment by arriving at a sentence that lies
outside the limited range of choice dictated by the facts of the case." Id. (citing United
States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005)).

       A district court's first step in sentencing proceedings is to correctly calculate the
defendant's Guidelines range. Gall v. United States, 552 U.S. ___, 128 S. Ct. 586, 596
(2007) (citation omitted). "[T]he Guidelines should be the starting point and the initial
benchmark," but they are not the only consideration. Id. "[A]fter giving both parties
an opportunity to argue for whatever sentence they deem appropriate, the district
judge should then consider all of the § 3553(a) factors to determine whether they
support the sentence requested by a party." Id. In doing so, however, the district court
"may not presume that the Guidelines range is reasonable." Id. (citing Rita v. United
States, 551 U.S. ___, 127 S. Ct. 2456, 2465 (2007) (stating that appellate courts may
apply a presumption of reasonableness to a within-Guidelines sentence, but the
presumption does not apply to sentencing courts)). Rather, the district court "must
make an individualized assessment" of the case "based on the facts presented." Id.

       After the court determines an appropriate sentence, it "must adequately explain
the chosen sentence to allow for meaningful appellate review and to promote the
perception of fair sentencing. Id. In explaining the sentence imposed, however, the
sentencing court does not have to "categorically rehearse" each of the § 3553(a)
factors on the record as long as it is clear that the court considered those factors.

                                            -4-
Jones, 509 F.3d at 915 (quoting United States v. Dieken, 432 F.3d 906, 909 (8th Cir.
2006)).

      The district court considered the § 3553(a) factors in imposing Hernandez's
sentence. The court expressly stated that it had considered "all of the factors described
in 18 U.S.C. § 3553(a)," specifically cited to several of § 3553(a)'s subsections, and
referenced the objectives of several other subsections. "If a district court adverts to
some of the considerations contained in § 3553(a), we have been satisfied that the
[sentencing] court . . . was aware of the entire contents of the relevant statute." Jones,
509 F.3d at 915 (internal quotations and citations omitted, alterations in original).
Because the sentencing transcript makes clear that the court properly considered the
§ 3553(a) factors, we reject Hernandez's argument that his sentence was unreasonable
because the district court did not adequately consider those factors.

       Hernandez also contends that the district court erroneously applied a
presumption of reasonableness to the Guidelines range in imposing his sentence.
Hernandez cites to the court's statement at sentencing that it gave "substantial weight"
to the Guidelines. We find no error in the court's imposition of Hernandez's sentence.

       The court properly calculated Hernandez's Guidelines range, acknowledged that
the range was advisory, and considered the Guidelines and policy statements of the
Sentencing Commission along with the § 3553(a) factors, concluding that under the
facts of the case the sentence imposed—which was at the low end of Hernandez's
Guidelines range—was reasonable in light of § 3553(a). The court applied no
impermissible presumption of reasonableness to the Guidelines range, and the
sentence imposed was reasonable.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________

                                           -5-